 



Exhibit 10.23
December 6, 2007
Liberty Acquisition Holdings Corp.
1114 Avenue of the Americas, 41st Floor
New York, New York 10036
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
          Re:     Initial Public Offering
Ladies and Gentlemen:
          This Amended Letter Agreement amends and supersedes in its entirety
the Letter Agreement, dated August 9, 2007, by and among the above referenced
parties and the undersigned.
          Citigroup Global Markets Inc. (“Citigroup”) is acting as sole
bookrunning manager of the initial public offering (the “IPO”) of units (the
“Units”) consisting of one share of Common Stock of Liberty Acquisition Holdings
Corp. (the “Company”), and one-half (1/2) of one warrant (a “Warrant”), each
whole Warrant entitling the holder thereof to purchase one share of Common Stock
of the Company and representative (the “Representative”) of Lehman Brothers Inc.
and any other underwriters named in the final prospectus (the “Prospectus”)
relating to the IPO (Citigroup, Lehman Brothers Inc. and any other underwriters,
collectively, the “Underwriters”). The undersigned stockholder, officer and/or
director of the Company, in consideration of the Underwriters underwriting the
IPO, hereby agrees as set forth below. Certain capitalized terms used herein are
defined in Section 1 hereof.
     1. As used herein, (i) a “Business Combination” shall mean an acquisition
by merger, capital stock exchange, asset or stock acquisition, reorganization or
otherwise, of an operating business selected by the Company; (ii) “Founders”
shall mean all stockholders, officers and directors who are stockholders of the
Company immediately prior to the IPO; (iii) “Common Stock” shall mean the
Company’s common stock, par value $0.0001 per share, (iv) “Founders’ Shares”
shall mean all of the shares of Common Stock of the Company owned by a Founder
prior to the IPO, (v) “IPO Shares” shall mean the shares of Common Stock issued
in the Company’s IPO, (vi) “Founders’ Warrants” shall mean all Warrants to
purchase shares of Common Stock of the Company owned by a Founder prior to the
IPO, other than the Sponsors’ Warrants; (vii) “Founders’ Units” shall mean the
25,875,000 Units issued by the Company to the Founders prior to the IPO, of
which the Founders’ Shares and the Founders’ Warrants are a part; (viii)
“Sponsors’ Warrants” shall mean the 12,000,000 Warrants to purchase shares of
Common Stock to be issued to the Sponsors in a private placement immediately
prior to the IPO; (ix) “Co-Investment Units” shall mean the 6,000,000 Units of
the Company to be issued to the Sponsors in a private placement that will occur
immediately prior to the consummation of a Business Combination by the Company;
(x) “Co-Investment Shares” shall mean the Common Stock underlying the
Co-Investment Units; (xi) “Co-Investment Warrants” shall mean the Warrants to

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings
Corp. Citigroup Global Markets Inc.
Page 2
purchase shares of Common Stock underlying the Co-Investment Units; (xii)
“Locked-Up Securities” shall mean all issued and outstanding Founders’ Units,
Founders’ Shares and Founders’ Warrants (including the shares of Common Stock to
be issued upon exercise of the Founders’ Warrants) and all Sponsors’ Warrants
(including the shares of Common Stock to be issued upon exercise of the
Sponsors’ Warrants), Co-Investment Units, Co-Investment Shares and Co-Investment
Warrants (including the shares of Common Stock to be issued upon exercise of the
Co-Investment Warrants) to be issued after the date hereof in accordance with
the terms and conditions set forth in the Prospectus and (xiii) persons or
entities “Associated With” the undersigned shall mean (a) relatives of such
person, (b) any corporation or organization of which such person is an officer
or partner or directly or indirectly the beneficial owner of 10% or more of any
class of equity securities and (c) any trust or estate in which such person has
a substantial beneficial interest or as to which such person serves as a
trustee, executor or in a similar fiduciary capacity.
     2. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote (i) all Founders’ Shares owned by him or
it in accordance with the majority of the votes cast by the holders of the IPO
Shares and (ii) all other shares of the Company’s Common Stock that may be
acquired by him or it in any private placement, the IPO or in the aftermarket
for such Business Combination.
     3. In the event that the Company fails to consummate a Business Combination
by the later of (i) 30 months after the consummation of the IPO (the
“Consummation Date”) or (ii) 36 months after the Consummation Date in the event
that either a letter of intent, an agreement in principle or a definitive
agreement to consummate a Business Combination was executed but no Business
Combination was consummated within such 30 month period (such later date being
referred to herein as the “Termination Date”), the undersigned shall, to the
fullest extent permitted by the Delaware General Corporation Law (the “DGCL”),
(i) take all action necessary to dissolve the Corporation and liquidate the
trust account established under the Investment Management Trust Agreement to be
entered into between the Company and Continental Stock Transfer & Trust Company
(the “Trust Account”) to holders of IPO Shares as promptly as practicable after
approval by the Company’s stockholders (subject to the requirements of the DGCL)
and (ii) vote all Founders’ Shares and all of the shares of the Company’s Common
Stock that may be acquired by him or it in any private placement, the IPO or in
the aftermarket in favor of any dissolution and plan of distribution recommended
by the Company’s Board of Directors, and promptly cause the Company to prepare
and file a proxy statement with the Securities and Exchange Commission setting
out the plan of dissolution and distribution. If no proxy statement seeking the
approval of the stockholders for a Business Combination has been filed within 60
days prior to the Termination Date, and the Board of Directors convenes, adopts
and recommends to the stockholders the liquidation and dissolution of the
Company, and the Company files a proxy statement with the Securities and
Exchange Commission seeking stockholder approval for such plan, the undersigned
agrees to vote all Founders’ Shares and all of the shares that may be acquired
by him or it in any private placement, the IPO or in the aftermarket in favor of
any such dissolution and plan of distribution recommended by the Company’s Board
of Directors. The undersigned hereby waives any and all right, title, interest
or claim of any kind (“Claim”) to participate in any liquidating distribution of
the Trust Account

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings
Corp. Citigroup Global Markets Inc.
Page 3
as part of the Company’s plan of distribution with respect to the Founders’
Shares if the Company fails to consummate a Business Combination and the Trust
Account is consequently liquidated and hereby waives any Claim the undersigned
may have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever. The undersigned acknowledges and agrees that there
will be no distribution from the Trust Account with respect to any Warrants, all
rights of which will terminate on the Company’s liquidation.
     4. The undersigned acknowledges and agrees that the Company will not
consummate any Business Combination which involves a company which is affiliated
with any of the Founders, directors and/or officers of the Company or with any
Company that the undersigned has had any discussions, formal or otherwise, with
respect to a Business Combination with another company, prior to the
consummation of the IPO.
     5. Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and will not
accept any compensation for services rendered to the Company prior to the
consummation of the Business Combination; provided, however, that commencing
upon the Consummation Date, Berggruen Holdings, Inc. shall be allowed to charge
the Company an allocable share of its overhead, $10,000 per month, to compensate
it for office space, administrative services and secretarial support until the
earlier of the Company’s consummation of a Business Combination or its
liquidation. Berggruen Freedom Holdings, Ltd. (“Berggruen Holdings”), Marlin
Equities II, LLC, the undersigned and the officers and directors of the Company
shall also be entitled to reimbursement from the Company for their out-of-pocket
expenses, such as travel expenses, incurred in connection with seeking and
consummating a Business Combination.
     6. Neither the undersigned, any member of the family of the undersigned, or
any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned or any affiliate of the undersigned originates
a Business Combination. In addition, the undersigned will not take retaining his
positions with the Company into consideration in determining which acquisition
to pursue.
     7. In order to induce you and the other Underwriters to enter into the
proposed Underwriting Agreement in connection with the IPO, the undersigned will
not, without the prior written consent of Citigroup, offer, sell, contract to
sell, assign, transfer, pledge or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder with respect to, any shares of capital stock (including
the Locked-Up Securities) of the Company or any securities convertible

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings
Corp. Citigroup Global Markets Inc.
Page 4
into, or exercisable or exchangeable for such capital stock, or publicly
announce an intention to effect any such transaction during the Restricted
Period (as defined below); provided, however, that the foregoing sentence shall
not apply to (A) the Locked-Up Securities disposed of as bona fide gifts
approved in writing by Citigroup, (B) any transfer for estate planning purposes
of the Locked-Up Securities to persons immediately related to such transferor by
blood, marriage or adoption, or (C) any trust solely for the benefit of such
transferor and/or the persons described in the preceding clause; provided,
however, that with respect to each of the transfers described in clauses (A),
(B), and (C) of this sentence, (i) prior to such transfer, the transferee of
such transfer, or the trustee or legal guardian on behalf of any transferee,
agrees in writing to be bound by the terms of this letter and (ii) no filing by
any party under the Exchange Act shall be required or shall be voluntarily made
in connection with such disposition or transfer. The term “Restricted Period”
means the period commencing on the date hereof and ending one year from the
consummation of a Business Combination, except that if (a) during the last
17 days of the Restricted Period the Company issues an earnings release or
material news or a material event relating to the Company occurs or (b) prior to
the expiration of the Restricted Period the Company announces that it will
release earnings results during the 16 day period beginning on the last day of
the Restricted Period, then the Restricted Period shall end on and include the
18th day following the date of the issuance of the earnings release or the
occurrence of the material news or material event. Any of the foregoing
transfers will be made in accordance with applicable securities laws.
     8. The undersigned agrees to be a Director of the Company until the earlier
of the consummation by the Company of a Business Combination or the dissolution
and liquidation of the Company. The undersigned’s biographical information
furnished to the Company and the Representative and attached hereto as Exhibit A
is true and accurate in all respects, does not omit any material information
with respect to the undersigned’s background and contains all of the information
required to be disclosed pursuant to Section 401 of Regulation S-K, promulgated
under the Securities Act of 1933, as amended. The undersigned represents and
warrants that:
     (a) he is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;
     (b) he has never been convicted of or pleaded guilty to any crime
(i) involving any fraud or (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and he is not currently a defendant in any such criminal proceeding;
and
     (c) he has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.
     9. The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this Agreement and to serve as a
Director of the Company.

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings
Corp. Citigroup Global Markets Inc.
Page 5
     10. The undersigned authorizes any employer, financial institution, or
consumer credit reporting agency to release to the Representative and its legal
representatives or agents (including any investigative search firm retained by
the Representative) any information they may have about the undersigned’s
background and finances (“Information”), purely for the purposes of the
Company’s IPO (and shall thereafter hold such information confidential). Neither
the Representative nor its agents shall be violating the undersigned’s right of
privacy in any manner in requesting and obtaining the Information and the
undersigned hereby releases them from liability for any damage whatsoever in
that connection.
     11. The undersigned hereby waives his or its right to exercise redemption
rights with respect to any Founders’ Shares owned by the undersigned, directly
or indirectly, and agrees that he will not seek redemption for cash with respect
to such Founders’ Shares in connection with any vote to approve a Business
Combination (as is more fully defined in the Prospectus).
     12. In order to induce you and the other Underwriters to enter into the
proposed Underwriting Agreement in connection with the IPO, the undersigned
hereby agrees to execute an escrow agreement among the Founders, the Company and
Continental Stock Transfer &Trust Company simultaneously with the execution of
the proposed Underwriting Agreement, whereby a portion of the undersigned’s
Founder’s Units will be held in escrow until the earlier of the time that the
Underwriters’ over-allotment option is exercised or expires. The undersigned
understands that (i) if the Underwriters exercise their over-allotment option in
full, all of the undersigned’s escrowed Founders’ Units will be released to the
undersigned upon the closing of the Underwriters’ over-allotment option exercise
and (ii) if the Underwriters exercise their over-allotment option in part, a pro
rata amount of the undersigned’s escrowed Founders’ Units will be released to
the undersigned upon the closing of the Underwriters’ over-allotment option
exercise such that the aggregate number of Founders’ Units held by the Founders
will be equal to 20% of the total number of Units outstanding after the Initial
Public Offering, and the remainder of the undersigned’s Founders’ Units will be
forfeited by and returned to the Company.
     13. The undersigned hereby agrees that any action, proceeding or claim
against the undersigned arising out of or relating in any way to this Agreement
shall be brought and enforced in the courts of the State of New York or the
United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
The undersigned hereby waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenience forum.
[Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings
Corp. Citigroup Global Markets Inc.
Page 6

                  By:   /s/ James N. Hauslein         Name:   James N. Hauslein
             

 



--------------------------------------------------------------------------------



 



Exhibit A
     James N. Hauslein has been a member of our board of directors since
August 2007. Mr. Hauslein has also served as President of Hauslein & Company,
Inc., a private equity firm, since May 1991. From July 1991 until April 2001,
Mr. Hauslein served as Chairman of the Board of Sunglass Hut International,
Inc., the world’s largest specialty retailer of non-prescription sunglasses. Mr.
Hauslein also served as Sunglass Hut’s Chief Executive Officer from May 1997 to
February 1998 and again from January 2001 to May 2001. Mr. Hauslein is also
currently a member of the Board of Directors of GLG Partners, Inc., Promethean
India, PLC, Atlas Acquisition Corp. and two private companies. Mr. Hauslein
serves on several philanthropic boards and foundations and is a member of
several Alumni Advisory Boards at Cornell University. Mr. Hauslein received his
M.B.A., with Distinction, from Cornell University’s Johnson Graduate School of
Management and his B.S. in chemical engineering from Cornell University.

 